Citation Nr: 1503388	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for shingles.  

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini

INTRODUCTION

The Veteran had active military service from January 1971 to January 1973.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran had requested a Board hearing but withdrew that request in August 2013.  

The issue of service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Sleep apnea did not have its clinical onset in service and is not otherwise related to active duty.   

2.  Varicose veins did not have a clinical onset in service and are not otherwise related to active duty.  

3.  Shingles did not have a clinical onset in service and are not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


2.  Varicose veins were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  Shingles were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

Through pre-adjudication letters dated in February 2011 and June 2011, the RO notified the Veteran of the legal criteria governing his claims for service connection for sleep apnea, for varicose veins, and for shingles and the evidence needed to substantiate his claims.  Following issuance by the RO of the noted letters the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  Additionally, the letters provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

VA has also adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims for service connection for sleep apnea, for varicose veins, and for shingles.  The Veteran's service treatment records (STRs) are associated with the claims folders as are his VA treatment records.  

The Board also notes that in a February 2011 VA treatment note, the Veteran was identified as receiving VA benefits but not Social Security Administration (SSA) benefits.  This report coincides with a February 2011 letter to the Veteran from the VA Pension Management Center (PMC) in which the Veteran was informed that he was still entitled to receive his current rate of pension.  An earlier August 2009 letter to the Veteran from the PMC reflects an awarding of VA pension benefits.  Thereafter, a December 27, 2011 VA treatment record identified the Veteran as receiving SSA benefits (approximately the same amount as VA benefits) but not VA benefits.  As the February and December 2011 reports are contradictory and the Veteran would not be entitled to VA pension if the December 2011 report was true, it seems the December 2011 report mischaracterized the Veteran's pension as an SSA benefit.  The Board does not find its duty to assist requires additional development with regard to obtaining SSA records that appear not to exist.  

Otherwise, no VA medical examinations or opinions have been obtained with regard to the Veteran's claims.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  The Court of Appeals for Veterans Claims (Court) further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McLendon, 20 Vet. App. at 83.  


Here, while there is evidence of a current disability (i.e., sleep apnea, varicose veins, shingles) and the Veteran claims that they are related to service, there is no evidence (lay or clinical) establishing that an event, injury, or disease occurred in service that may have caused sleep apnea, varicose veins, or shingles.  Thus, the Board concludes that VA's duty to assist does not include providing the Veteran with a VA examination with regard to his claims for service connection for sleep apnea, for varicose veins, or for shingles.  McLendon.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims for service connection for sleep apnea, for varicose veins, or for shingles.  

II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptoms.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)).  

As noted previously, while there is evidence of diagnoses for sleep apnea, varicose veins, and shingles, there is no evidence establishing that an event, injury, or disease occurred in service that may have caused any of the disabilities.  A review of the Veteran's STRs does not reveal any complaints, findings, or treatment for sleep apnea, varicose veins, or shingles.  There is also no indication that the Veteran contracted chickenpox during his service period.  The Veteran has not claimed the onset of pertinent disability in service or identified any event, injury, or disease occurred in service that may have caused sleep apnea, varicose veins, or shingles.  The Veteran has claimed that his disability is related to service, but has not given any rationale for this opinion.  He has not submitted or identified medical evidence that relates his sleep apnea, varicose veins, and/or shingles to his active duty period.  The Veteran's unsubstantiated opinion lacks probative value for establishing service connection.  

Therefore, the evidence does not support that the Veteran's sleep apnea, varicose veins, and/or shingles are related to his active duty service.  Furthermore, the evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claims for service connection for sleep apnea, for varicose veins, and for shingles must be denied.  


ORDER

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for varicose veins is denied.  

Entitlement to service connection for shingles is denied.  




REMAND

With respect to the claim for service connection for a psychiatric disorder to include PTSD, the Board notes that in order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id.; see Doran v. Brown, 6 Vet. App. 283 (1994).  

A review of the Veteran's STRs does not reflect complaints, diagnoses, or treatment for any psychiatric disorder.  Various post-service VA mental health treatment records document diagnoses for PTSD related to traumatic childhood experiences as well as depression secondary to post-herpetic neuralgia.  In a March 2012 VA primary care treatment note the assessment included a finding of "PTSD likely [service-connected] condition, follow with [m]ental health."  

The Veteran's stressor statements (VA Form 21-0781) associated with his claim for service connection for PTSD identify traumatic experiences related to parachute jumps out of U.S. military aircraft, as well as a reported incident in which the Veteran was attacked by another individual during nighttime military maneuvers during which the Veteran managed to escape.  The Veteran's personnel records document his being awarded a parachutist badge.  The records also document that the Veteran underwent airborne training at Fort Benning, Georgia, and that he was assigned to a U.S. Army airborne unit.  

In a report of February 2013 VA PTSD examination, the Veteran reported a single stressor  related to a traumatic experience from a parachute jump in service.  The examiner noted that the stressor incident reported by the Veteran was adequate to support a diagnosis of PTSD, but the traumatic event was not persistently re-experienced and there was not persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The examiner also found there were not persistent symptoms of increased arousal, and that PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner commented that the diagnostic criteria for PTSD (as they related to the Veteran's service-related stressor) were not fully met.  Furthermore, the examiner commented that the Veteran's depression was related to his pain, in particular, herpetic neuralgia, as well as his caregiver role toward his disabled partner.  

In a June 2013 SSOC, the RO denied the Veteran's claim noting, in part, the findings from the February 2013 VA examination and that the examiner had conducted a review of the Veteran's claims folders.  The Board's review of the February 2013 report of examination, unfortunately, reflects that the examiner did not in fact review the Veteran's claims folders.  In the examination report, a disability benefits questionnaire (DBQ), under "Records reviewed (check all that apply", the box next to "Claims folder (C-file)" is checked.  However, a box underneath that box, labeled as "No", is also checked.  Additionally, under the checked "No" box, as for why the claims file was not reviewed, the examiner noted, "C File unavailable."  

In light of the need for the VA examiner to have reviewed the Veteran's claims folders in providing his medical opinion, the claim of service connection for a psychiatric disorder, to include PTSD, is remanded to allow for such review by the VA examiner and for him to provide an addendum opinion prior to the Board's review of the Veteran's claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's available VA treatment records dated from May 2013 and associated them with the claims folders.  

2.  The claims folders should be made available to the VA examiner who conducted the February 2013 VA PTSD examination (DBQ).  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  The examiner should review the claims folders to include the Veteran's Virtual VA and VBMS files, as well as the February 2013 VA examination report (DBQ).  He should provide an addendum medical opinion, and in doing so, answer the following questions:  

a.  Whether the Veteran has PTSD, and if so, what stressors are linked to his PTSD.  

b.  If the Veteran does not have PTSD but has another psychiatric disorder(s), the examiner is requested to provide an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder is related to or had its onset during military service.  

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report and a rationale provided for that conclusion.  

(The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).  Consequently, the examination should comport with DSM-IV.)


3.  If the VA examiner who conducted the February 2013 VA examination (DBQ) is not available to provide an addendum, make arrangements for the Veteran to be re-examined and the new examiner should be asked to review the claims folders, to include the February 2013 VA examination report (DBQ), and provide the necessary opinion(s).  A copy of this remand must be made available to the new examiner for review in connection with the requested opinion.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue of service connection for a psychiatric disorder, to include PTSD, remaining on appeal.  If the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


